Questar Non-Employee Directors
Deferred Restricted Stock Unit



    
QUESTAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN


AWARD AGREEMENT OF TIME-BASED
RESTRICTED STOCK UNITS
This Award Agreement of Time-based Restricted Stock Units (“Award Agreement”) is
made effective as of ___________________ (the “Grant Date”), by and between
Questar Corporation, a Utah corporation (the “Company”), and ___________________
(the “Grantee”), pursuant to the Company’s Long-Term Stock Incentive Plan (the
“Plan”), which is incorporated herein by this reference. Capitalized terms that
are used, but not defined, in this Award Agreement shall have the meaning set
forth in the Plan.
1.Grant of Restricted Stock Units. For good and valuable consideration, the
Company hereby awards to the Grantee Restricted Stock Units (Restricted Stock
Units or Units) equivalent to ______________ shares of Common Stock upon the
terms and conditions set forth in this Agreement. Each Unit represents the right
to receive one share of Common Stock at the times and subject to the conditions
set forth in this Agreement. Notwithstanding anything to the contrary anywhere
else in this Agreement, the Units granted under this Agreement are subject to
the terms, definitions and provisions of this Agreement, the Plan, and the
Questar Corporation Deferred Compensation Plan; provided, however, that in the
event of any conflict between the provisions of this Agreement and those of the
plans, the provisions of this Agreement control.


2.Consideration to Company. In consideration for the grant of Units provided for
in this Agreement, the Grantee agrees to continue to render services to the
Company as a director. Nothing in this Agreement or in the Plan shall confer
upon the Grantee any right to be retained as a member of the Board and this
Agreement is limited solely to governing the rights and obligations of Grantee
with respect to the Units awarded.


3.Restrictions: Units Not Transferable. The Units may not be sold, transferred,
assigned, pledged, encumbered or otherwise alienated in any manner, whether
voluntary or involuntary or by operation of law or by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy), until the restrictions on the Units are removed and the Units are
delivered to the Grantee by issuing shares of Common Stock in the manner
described below.


4.No Rights of Stock Ownership; Dividend Equivalents. Except as otherwise
provided herein, Grantee, as holder of the Units, shall not have any rights of a
stockholder (including without limitation the right to vote or receive dividends
or other distributions) with respect to the Units under the award until the
award is settled by the issuance of such shares of Common Stock to the Grantee.
Notwithstanding the foregoing and pursuant to Section 11(c) of the Plan, Grantee
will receive a dividend equivalents award (“Dividend Equivalents”) with respect
to each Unit granted pursuant to this Agreement for all ordinary quarterly cash
dividends which are paid to all or substantially all holders of the outstanding
shares of Common Stock between the Grant Date and the date when the Unit is
distributed or paid to the Grantee or forfeited. The Dividend Equivalents award
for each Unit shall be equal to the amount of cash which is paid as a dividend
on one share of Common Stock. All such Dividend Equivalents shall be credited to
the Grantee and be deemed to be reinvested in additional Units as of the date of
payment of any such dividend based on the Fair Market Value of a share of Common
Stock on such date. Each additional Unit (or fraction thereof) which results
from such deemed reinvestment of Dividend Equivalents granted hereunder shall be
subject to the same vesting, distribution or payment, adjustment and other
provisions which apply to the underlying Unit to which such additional Unit
relates.



--------------------------------------------------------------------------------



5.Vesting of Restricted Stock Units. Except as otherwise provided in this
Agreement, the Units shall vest on March 5, _________ (the “Vesting Date”),
subject to Grantee’s continued service as a member of the Company’s Board of
Directors (“Board”) from the Grant Date until the Vesting Date.
 
6.Forfeiture of Unvested Restricted Stock Units. If Grantee ceases to be a
member of the Board (a “Termination of Service”) for any reason other than as
described below in paragraph 7, all unvested Units to the extent not yet vested
under paragraph 5 above shall be forfeited by the Grantee without payment of any
consideration to Grantee.


7.Removal of Restrictions.


(a)Death, Disability, Mandatory Retirement or Renomination Failure. If Grantee’s
Termination of Service with the Company is due to death, Disability, mandatory
retirement at age 72, or failure to be renominated for any reason (including at
Grantee’s or the Company’s request) other than failure to adequately perform his
or her duties as a member of the Board, prior to the Vesting Date, all Units
shall vest at the date of Termination of Service on account of such Disability,
mandatory retirement or effective date of failure to be renominated, and all
other restrictions placed on the Units shall be removed. The Grantee, or his or
her legal representatives, beneficiaries or heirs will be entitled to a
distribution in accordance with paragraph 9 below following the removal of all
restrictions.


(b)Change in Control. Immediately prior to the occurrence of a Change in Control
of the Company as defined in the Plan, any Units shall vest in full and other
restrictions placed on the Units shall be removed.


8.Adjustments to Restricted Stock Units. In the event that prior to settlement
the outstanding shares of Common Stock are changed into or exchanged for a
different number or kind of capital stock or other securities of the Company or
of another corporation or other entity by reason of merger, consolidation,
combination, recapitalization, reclassification, reorganization, stock split,
stock dividend or combination of shares, or otherwise, such new or additional or
different shares or securities which are issued upon conversion of or in
exchange or substitution for one share of Common Stock shall be substituted as
the property which the Grantee will be entitled to receive in distribution or
payment for each Unit, unless the Committee with the Grantee’s consent provides
for the substitution of new or additional or different shares or securities.
Each additional Unit which results from adjustments hereof shall vest whenever
the underlying Unit to which such additional Unit relates vests.


9.Distribution or Payment of Units.


(a)All of the Grantee’s Units which are then vested under Section 5 hereof shall
be distributed at the time and form provided by the terms of the Questar
Deferred Compensation Plan for Directors.


(b)Any fractional share will be distributed in accordance with the terms of the
Questar Deferred Compensation Plan for Directors.


(c)The time of distribution of the Units under this Agreement may not be changed
except as may be permitted by the Questar Corporation Deferred Compensation Plan
for Directors and Section 409A of the Code and the applicable Treasury
Regulations promulgated thereunder.


10.Miscellaneous

A-2

--------------------------------------------------------------------------------





(a)Conditions to Issuance of Stock Certificates. Shares of Common Stock which
are distributed in settlement of Units may be either previously authorized but
unissued shares or issued shares which have then been reacquired by the Company.
Such shares of Common Stock shall be fully paid and nonassessable. The shares of
Common Stock issued pursuant to this Agreement shall be held in book entry form
and no certificates shall be issued therefor; provided, however, that
certificates may be issued for shares of Common Stock issued pursuant to this
Agreement at the request of the holder and in accordance with the charter and
bylaws of the Company, as amended or supplemented from time to time. The Company
shall not be required to issue such shares in book entry or certificated form
prior to fulfillment of all of the following conditions:


(i)The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;


(ii)The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and


(iii)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable.


The Company will use commercially reasonable efforts to satisfy all of the
foregoing conditions on or prior to the date when any distribution or payment of
the Units is to be made to the Grantee pursuant to this Agreement (and, if any
of the foregoing conditions remain unsatisfied as of such date, the Company will
use commercially reasonable efforts to satisfy such conditions as promptly as
reasonably practicable).
In the event that the Company delays a distribution or payment in settlement of
Units because it reasonably determines that the issuance of shares of Common
Stock in settlement of the Units will violate Federal securities laws or other
applicable law, such distribution or payment shall be made at the earliest date
at which the Company reasonably determines that the making of such distribution
or payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii). The Company shall not delay any payment if such
delay will result in a violation of Section 409A of the Code.
(b)Notices. Any notice to be given by the Grantee under the terms of this
Agreement shall be addressed to the Corporate Secretary of the Company. Any
notice to be given to the Grantee shall be addressed to him at his home address
on record with the Company. By a notice given pursuant to this Section, either
party may hereafter designate a different address for notices to be given to
him. Any notice which is required to be given to the Grantee shall, if Grantee
is then deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section. Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed as set forth above or upon confirmation
of delivery by a nationally recognized overnight delivery service.    

A-3

--------------------------------------------------------------------------------



(c)Conformity to Securities Laws. The Grantee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3) and to such approvals by any listing, regulatory or
other governmental authority as may, in the opinion of counsel for the Company,
be necessary or advisable in connection therewith. To the extent permitted by
applicable law, the Plan, this Agreement and the Units shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations,
provided, however, that no such amendment shall, without the written consent of
the Grantee, impair any rights or benefits of the Grantee under this Agreement.


(d)Amendments. This Agreement may only be amended upon approval of the Committee
and if such Amendment is in writing and signed by a duly authorized officer of
the Company and the Grantee.


(e)Governing Law. This Agreement shall be administered, interpreted and enforced
under the internal laws of the State of Utah without regard to conflicts of laws
thereof.
 
(f)Unfunded, Unsecured Obligations. The obligations of the Company under the
Plan and this Agreement shall be unfunded and unsecured, and nothing contained
herein shall be construed as providing for assets to be held in trust or escrow
or any other form of segregation of the assets of the Company for the benefit of
the Grantee or any other person or persons to whom benefits are to be paid
pursuant to the terms of the Plan or this Agreement. The interest of the Grantee
or any other person hereunder shall be limited to the right to receive the
benefits as set forth herein. To the extent that the Grantee or any other person
acquires a right to receive benefits under the Plan or this Agreement, such
rights shall be no greater than the right of an unsecured general creditor of
the Company.


The parties have executed this Agreement as of the day and year first above
written.




GRANTEE
 
 
QUESTAR CORPORATION
 
 
By
 
 
 
 
Ronald W. Jibson




A-4